Case 4:19-cV-OO476 Document 1 Filed in TXSD on 02/12/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

lNTERNATlONAL SHIP REPAIR &

MAR[NE SERVICES, INC. §
Plaintiff, §
§
v. § C.A. NC).
§ Admiralty Rule 9(h)
TUG BOUCHARD GIRLS (TUG) §
her engines, tackle, boilers, etc. in rem §
V- §
§
TUG BOUCHARD GIRLS CORP., and §
BOUCHARD TRANSPORTATION CO. §
lNC. ` §
Defendants §
COMPLAINT
l. Plaintiff, International Ship Repair & l\/Iarine Services, Inc. (“lSRl\/IS”) by its attorneys,

Hill Rivkins LLP, complaining of the TUG BOUCHARD GIRLS, (tug) in rem, TUG
BOUCHARD GIRLS CORP., AND BOUCHARD TRANSPORTATION CO., INC,
(collectively “Defendants”), alleges upon information and belief:

A.
2. This is an admiralty or maritime claim Within the meaning of 28 U.S.C. § 1333 and Rule
9(h) of the Federal Rules of Civil Procedure, or is brought pursuant to 9 U.S.C.A. § 8, for
preservation of in rem security for arbitration.

B.
3. At and during all the times hereinafter mentioned, ISRMS is a ship repair and marine
service yard engaged in the business of repairing and servicing marine vessels such as the TUG

BOUCHARD Girls. Plaintiff brings this action on its own behalf and on behalf of all Who may

Case 4:19-cV-OO476 Document 1 Filed in TXSD on 02/12/19 Page 2 of 7

become interested in the cargo. lSRl\/[S had and now has the legal status and principal office and
place of business stated in Schedule A attached

C.
4. At and during all the times hereinafter mentioned, TUG BOUCHARD GIRLS CORP.
(“TBGC”) , AND BOUCHARD TRANSPORTATION CO., INC, (“BTCI”) had and now have
the legal status and offices and places of business stated in Schedule A. They were, and now are,
engaged in business as common carriers of merchandise by water for hire, and owned, operated,
managed, chartered and controlled the above-named vessel and barge which is currently within
the jurisdiction of this Court during its discharge of cargo at The Port of Corpus Christi, Buckeye
Terminal Dock No. l.

D.
5. Furthermore, to the Plaintift`s knowledge, or on information and belief, defendant TBCG
and BTCI, cannot be found within the district Therefore, under Admiralty Rule B Plaintiff
requests the court to enter an order so stating and authorizing process of attachment and
garnishment of the vessel to preserve the right of Plaintiff to proceed from any in personam
judgment against the only known asset of TBCG, which is the TUG BOUCHARD Girls in rem.
Plaintiff requests that the clerk may issue Supplemental process enforcing the court's order upon
application without further court order.

E.
6. On or about December, 2018, at the port of Tampa, Florida, at the request of its
authorized manager, BTCI, lSRl\/I'S provided the TUG BOUCHARD GlRLS (“the vessel”) and
defendants TBCG and BTCI, certain materials, repairs and inspections required by the vessel’s

class Society and the vessel’s owners and operators, which are essential to the tug’s continued

 

Case 4:19-cV-OO476 Document 1 Filed in TXSD on 02/12/19 Page 3 of 7

operations under U.S. law. As Such, the services provided and repairs accomplished were
“necessaries” which give rise to a l\/Iaritime lien against the Vessel, TUG BOUCHARD Girls.
Although duly demanded, the owners and operators of the vessel TUG BOUCHARD Girls,
TBCG and BTCI, have wholly failed and refused to pay for those materials provided and

services rendered

7. Plaintiff is the repairman, materials provider, and service provider engaged by TBCG and
BTCI to accomplish certain ordered repairs, services and materials to the TUG BOUCHARD
Girls, and brings this action on its own behalf and, as agent and trustee, on behalf of and for the
interest of all parties who may be or become interested in the invoices for materials, services and
repairs due by the vessel, (Mechanics and l\/Iaterialman’s lien) as their respective interests may
ultimately appear, and plaintiff is entitled to maintain this action.
G.

8. Thereafter, the vessel arrived or will arrive at the Port of Corpus Christi, TeXas and
Plaintiff demands that process in due form of law according to the practice of this court in causes
of admiralty or maritime jurisdiction may issue against said the vessel, her engines, etc., now in
port at Dock No. l, Buckeye Terminal in Corpus Christi, TeXas, as the only known asset of the
defendant TBCG, which may be attached under Admiralty Rule B to preserve the assetfor a
potential future award against defendants TBCG and BTCI, and that all persons having or
claiming any interest therein be cited to appear and answer under oath all and singular the
matters stated, and this court will be pleased to pronounce a judgment in favor of plaintiff for
damages together with interest, costs and disbursements, and the tug TUG BOUCHARD Girls,

may be condemned and sold to pay for the repair service and material bills now due and owing.

Case 4:19-cV-OO476 Document 1 Filed in TXSD on 02/12/19 Page 4 of 7

H.
9. Plaintiff has duly performed all duties and obligations on its part to be performed
I.
lO. By reason of the above-stated premises, plaintiff has sustained damages, as nearly as

same can now be estimated, no part of which has been paid although duly demanded, in the
amount of NINETY THREE THOUSAND EIGHT HUNDRED AND FOURTEEN AND 00/100
DOLLARS ($93,814.00) for which Plaintiff demands recovery from the defendants, jointly and
severally

J.
ll. All and singular the premises are true and within the admiralty, maritime, and pendent
jurisdiction of the United States and of this Honorable Court.

Wherefore, Plaintiff prays:

l. That summons in due form of law may issue against defendants;

2. That a judgment may be entered in favor of plaintiff against defendants, one or more
of them, for the amount of plaintiffs damages together with interest and the costs, attorneys fees
and disbursements of this action;

3. That process in due form of law according to the practice of this court in causes of
admiralty or maritime jurisdiction may issue against said the vessel, TUG BOUCHARD Girls,
her engines, etc., ,as the only known asset of the defendants TBCG, which may be attached
under Admiralty Rule B to preserve the asset for a potential future award against defendants
TBCG, ansd BTCI, and that all persons having or claiming any interest therein be cited to appear

and answer under oath all and singular the matters stated, and this court will be pleased to

Case 4:19-cV-OO476 Document.l Filed in TXSD on 02/12/19 Page 5 of 7

pronounce a judgment in favor of plaintiff for damages together with interest, costs and
disbursements, and the motor vessel may be condemned and sold to pay therefor; and

4. That this court will grant to plaintiff such other and further relief as may be just and
proper.

Respectflilly submitted

,/Va~ §

   
 
 

 

 

UANA K'. MA IN "
SDTX I.D. No.: 126
Texas Bar No.: l3057830

HILL RIVKINS LLP

55 Waugh Dr., Suite 1200
Houston, TeXas 77007
Telephone: (713) 222-l 5 l 5
Direct Line: (713) 457-2287
Facsimile: (713) 222-1359
E-mail: dmartin@hillrivkins.com

ATTORNEYS FOR PLAINTIFF
International Ship Repair & Marine Services, Inc.

Case 4:19-cV-OO476 Document 1 Filed in TXSD on 02/12/19 Page 6 of 7

VERIFICATION

THE STATE OF FLORIDA *
*

COUNTY OF HILLSBOROUGH * l

George H. Lorton, being duly sworn, deposes and says:
I am an officer or director of Plaintiff International Ship Repair & Marine Services, lnc. l

am over twenty-one (21) years of age and fully competent to make this Ven`iication. I have read

 

the foregoing Cornplaint and know its eontents. The Complaint is true to my knowledge, except
as to the matters stated in the Cornplaint to be based on information and belief, and as to those
matters, l believe them to be true.

The source of my information and the grounds for my belief as to those matters stated in

 

the Cornplaint, to be alleged on information and belief, are documents and records in my files.

x S§~SE:`:;
7c`i:aoitGE § LoRToN w ' m

Subscribed and sworn to before me, the undersigned authority, this ¢'_£:-day of February,

1/¢.~;1~:'?»: a ; en

 
 
  
 

2019.
§\>?F.‘??»<£, JENNYS.cAchRT fm ha
.. ` ,.M¥COMMrsstoN#esooaasz ,;~»-_:,W § -`, f § §1£;® Lj§:
§ j § EXP|RES:MM’MN N tary Pub'“' ‘, State of Florida

few mfg armed nw haganan services

, § saw »~ _,¢-
~<3"§ regis §.:D,~Z.,}

My Commission Expires: ‘“'“’ il s

 

Case 4:19-cV-OO476 Document 1 Filed in TXSD on 02/12/19 Page 7 of 7

SCHEDULE A
LEGAL STATUS AND PLACE OF BUSINESS OF PARTIES

Plaintiff, International Ship Repair & Marine Services, Inc. was and now is a Florida corporation
with a headquarters located in Tampa, Florida.

TUG BOUCHARD GIRLS was at all material times a tug vessel sailing under the U.S. flag.
The vessel was built in 1989, its call sign is WAG9386, and its gross tonnage is 589 tons.

Defendant, TUG BOUCHARD GIRLS CORP., INC, was and now is a foreign corporation, or
similar entity, with power to sue and be sued, which regularly does business in TeXas and/or the
United States as a common carrier of goods, which does not maintain a designated agent on
whom service may be made in TeXas, and thus may be served through F.R.C.P. 4(k)2, or through
the Secretary of State of Texas under the Texas Long-Arm Statute, Tex. Civ. Prac. & Rem. Code
§ 17.044 et. seg., in care of its home office at:

58 South Service Road, Suite 150
Melville, NY 11747.

Defendant, BOUCHARD TRANSP()RTATION CO., was and now is a foreign corporation, or
similar entity, with power to sue and be sued, which regularly does business in Texas and/or the
United States as a common carrier of goods, which does not maintain a designated agent in
Texas upon whom service may be made, and thus may be served through F.R.C.P. 4(k)2, or
through the Secretary of State of Texas under Texas Long-Arm Statute, TeX. Civ. Prac. & Rem.
Code § 17.044 et. seg., in care of its home offices:

58 South Service Road, Suite 150
Melville, NY 1174'7.

